Exhibit 2.1 MOSS LAKE GOLD MINES LTD. FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2012 Management's Responsibility for Financial Statements The accompanying financial statements and all of the data included in this annual report have been prepared by and are the responsibility of the management of the Company. The financial statements have been prepared in accordance with accounting principles generally accepted in Canada and reflect management's best estimate and judgement based on currently available information. Management is also responsible for a system of internal control which is designed to provide reasonable assurance that assets are safeguarded, liabilities are recognized and that the accounting systems provide timely and accurate financial reports. The Board of Directors is responsible for ensuring that management fulfils its responsibilities in respect of financial reporting and internal control. The Audit Committee of the Board of Directors meets periodically with management and the Company's independent auditors to discuss auditing matters and financial reporting issues. In addition, the Audit Committee reviews the annual financial statements before they are presented to the Board of Directors for approval. The Company's independent auditors, Grant Thornton LLP, are appointed by the shareholders to conduct an audit in accordance with generally accepted auditing standards in Canada, and their report follows. Toronto, Canada /s/ Brian Ma April 25, 2013 Secretary-Treasurer Independent auditor's report To the Shareholders of Moss Lake Gold Mines Ltd. We have audited the accompanying financial statements of Moss Lake Gold Mines Ltd., which comprise the statements of financial position as at December 31, 2012 and 2011, and the statements of loss and comprehensive loss, changes in equity and cash flows for the years ended December 31, 2012 and 2011, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Moss Lake Gold Mines Ltd. as at December 31, 2012 and 2011, its financial performance and its cash flows for the years ended December 31, 2012 and 2011, in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board. Emphasis of matter Without modifying our opinion, we draw attention to Note 1 of the financial statements which indicate the existence of material uncertainties that may cast significant doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Grant Thornton LLP Grant Thornton LLP Mississauga, Canada Chartered Accountants April 25, 2013 Licensed Public Accountants Moss Lake Gold Mines Ltd. Statements of Financial Position (Expressed in Canadian dollars) December 31 Assets Current Cash and cash equivalents $ $ Receivables and other assets Exploration properties (Note 4) $ $ Liabilities Current Payables and accruals $ $ Convertible promissory note (Note 6) - Convertible promissory note (Note 6) - Equity Capital stock (Note 6) Contributed surplus Equity component of convertible promissory note (Note 5) Deficit ) ) $ $ On behalf of the Board: George N. Mannard David Birkett Director Director See accompanying notes to the financial statements. 1 Moss Lake Gold Mines Ltd. Statements of Loss and Comprehensive Loss (Expressed in Canadian dollars) Years Ended December 31 Interest income $ $
